
	

115 S3478 IS: Fixing America's Marred Immigration Laws to Improve and Ensure Security
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3478
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the Secretary of Homeland Security to develop a comprehensive strategy for maintaining
			 situational awareness and
			 operational control of high traffic areas along the borders, to address
			 the protective custody of alien children
			 accompanied by parents, to strengthen accountability for deployment of
			 border security technology at the Department of
			 Homeland Security, to encourage Federal agencies to coordinate on 
			 research and the development of
			 technology to combat	illicit opioid importation, to establish a narcotic
			 drug screening technology pilot program to combat illicit opioid
			 importation, and for other purposes.
	
	
		1.Short titles; table of contents
 (a)Short titlesThis Act may be cited as the Fixing America's Marred Immigration Laws to Improve and Ensure Security or the FAMILIES Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short titles; table of contents. TITLE I—Department of Homeland Security Accountability to Congress Sec. 101. Definitions. Sec. 102. Inspections, oversight, and studies. Sec. 103. Reporting requirements. Sec. 104. Maritime border security review. TITLE II—Border Security Technology Accountability Sec. 201. Short title. Sec. 202. Border security technology accountability. Sec. 203. Prohibition on additional authorization of appropriations. TITLE III—Secure Mail Initiative Sec. 301. Short title. Sec. 302. Definitions. Sec. 303. Offering Hold for Pickup and Signature Confirmation services under the Secure Mail Initiative. Sec. 304. Report. TITLE IV—Hiring and Retention Sec. 401. Short titles. Sec. 402. Flexibility in employment authorities. TITLE V—Anti-Border Corruption Sec. 501. Short title. Sec. 502. Hiring flexibility. Sec. 503. Supplemental Commissioner authority and definitions. TITLE VI—Keeping Families Together While Enforcing the Law Sec. 601. Short title. Sec. 602. Family unification. Sec. 603. Additional family residential center capacity. Sec. 604. Emergency immigration judge resources.  IDepartment of Home­land Security Ac­count­a­bil­i­ty to Congress 101.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Homeland Security of the House of Representatives. (2)Criminal alienThe term criminal alien means an alien—
 (A)who has been charged and convicted of a crime that is the basis for the alien’s removal under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); or
 (B)whose criminal conviction has been recorded in the Deportable Alien Control System and involves a crime that renders the alien removable.
 (3)Family unitThe term family unit means a group of individuals consisting of 1 or 2 parents and 1 or more of their minor children. (4)Maritime borderThe term maritime border means—
 (A)the transit zone; and (B)the borders and territorial waters of Puerto Rico and the United States Virgin Islands.
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security. (6)Transit zoneThe term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the eastern Pacific Ocean through which undocumented migrants and illicit drugs transit, either directly or indirectly, to the United States.
 (7)Unaccompanied alien childThe term unaccompanied alien child has the meaning given such term in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).
				102.Inspections, oversight, and studies
				(a)Family detention centers
 (1)InspectionsThe Secretary shall inspect the conditions of family detention centers, including—
 (A)the Karnes County Residential Center; (B)the South Texas Family Residential Center;
 (C)the Berks Family Residential Center; and (D)any other facilities used by U.S. Immigration and Customs Enforcement to house families awaiting immigration hearings.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that includes the findings of the inspections required under paragraph (1).
 (b)OIG oversightThe Inspector General of the Department of Health and Human Services, in conjunction with the Inspector General of the Department of Homeland Security, and after consultation with the Director of U.S. Immigration and Customs Enforcement, shall—
 (1)investigate allegations of abuse of unaccompanied alien children in juvenile detention centers;
 (2)examine the effectiveness and costs of alternatives to detention; and (3)submit a report containing the findings of such investigations and examinations to—
 (A)the Secretary; (B)the appropriate congressional committees;
 (C)the Committee on the Judiciary of the Senate; and (D)the Committee on the Judiciary of the House of Representatives.
 (c)GAO studyThe Comptroller General of the United States shall conduct a study of— (1)wait times for immigration hearings for family units, including time spent in family detention, and wait times for asylum claim hearings; and
 (2)the root causes of family migration, including— (A)the countries of origin of families attempting to enter the United States;
 (B)changes in economic, political, social conditions in such countries during the 10 years immediately preceding the date of the enactment of this Act; and
 (C)the role of perceptions of immigration law and social media on the flow of immigration.
 (d)Savings provisionNothing in this section may be construed to preempt any other Federal agency, including the Office for Civil Rights and Civil Liberties, from investigating allegations of abuse of children in juvenile detention centers.
				103.Reporting requirements
 (a)Monthly reportsThe Secretary, acting through the Under Secretary of Homeland Security for Management, and in coordination with the heads of other Federal Government agencies, shall submit a monthly report to the appropriate congressional committees that identifies, for the report month—
 (1)with respect to apprehensions by the Department of Homeland Security, the number of— (A)family units, broken down by U.S. Border Patrol sector;
 (B)family units originating from El Salvador, Guatemala, or Honduras, broken down by country and U.S. Border Patrol sector;
 (C)unaccompanied alien children, broken down by U.S. Border Patrol sector and gang affiliation; and (D)unaccompanied alien children originating from El Salvador, Guatemala, or Honduras, broken down by country of origin, U.S. Border Patrol sector, and gang affiliation;
 (2)with respect to children who were separated from their parents by the Department of Homeland Security—
 (A)the number of such children, broken down by age and by country of origin; (B)whether the family unit crossed at a port of entry or between ports of entry;
 (C)the number of such children who were suspected of being subjected to human trafficking; (D)the reasons for separating children who crossed at a port of entry from their parents;
 (E)the number of such children who crossed the border illegally; (F)the number of such children who made an asylum claim, or on whose behalf an asylum claim was made; and
 (G)the number of such children who were accompanied by a parent who had previously crossed the border illegally;
 (3)with respect to aliens who requested asylum in the United States under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158)—
 (A)the number of asylum requests received based on an assertion of a credible fear of persecution or torture on account of the alien’s race, religion, nationality, membership in a particular social group, or political opinion if the alien is returned to his or her country of nationality;
 (B)the number of asylum requests granted; (C)the number of asylum requests denied, broken down by the reason for the denial;
 (D)the number of asylum claims abandoned or withdrawn; and (E)the average time between the date on which an alien requested asylum because of an asserted fear of returning to his or her country of nationality and the date on which the alien was granted or denied asylum based on such request, broken down between affirmative and defensive requests for asylum; and
 (4)with respect to aliens who were ordered removed from the United States— (A)the number of removal orders issued for unaccompanied alien children, adults, and family units, respectively;
 (B)the number of removal orders issued in absentia for unaccompanied alien children, adults, and family units, respectively; and
 (C)the number of effectuated removal orders issued for unaccompanied alien children, adults, and family units, respectively.
 (b)Quarterly reportsThe Secretary, working through the Under Secretary of Homeland Security for Management, and the Secretary of Health and Human Services, in coordination with the heads of appropriate Federal Government agencies, shall jointly submit a quarterly report to the appropriate congressional committees that identifies, for the report quarter—
 (1)the number of beds that are available for unaccompanied alien children in the custody of the Department of Health and Human Services;
 (2)the actual number of beds available for family units to use in facilities operated by, or through a contract with, the Department of Homeland Security or the Department of Health and Human Services;
 (3)of the unaccompanied alien children processed by the Department of Homeland Security or the Department of Health and Human Services—
 (A)the number of children referred to the Office of Refugee Resettlement by the Department of Homeland Security;
 (B)the average length of stay of a child in shelter care; (C)the number of such children, broken down by country of origin, age, and gender;
 (D)the number of such children who have a criminal record; (E)the number of such children who have been involved with a criminal gang, broken down by the name of the gang;
 (F)the number of such children who were released to a parent or legal guardian; (G)the number of such children who were released to another immediate adult relative, broken down by the adult relative’s relationship to the child;
 (H)the number of such children who were released to a distant relative or an unrelated adult; (I)the number of children described in subparagraph (F), (G), or (H), broken down by State of current residence;
 (J)the number of home studies conducted; and (K)the number of such children who were separated from their parents and subsequently reunited with at least 1 parent;
 (4)with respect to drug seizures by U.S. Customs and Border Protection, the amount (in pounds) of cocaine, heroin, marijuana, methamphetamine, and fentanyl seized, broken down by—
 (A)the number of seizures; (B)the method by which the drugs were transported; and
 (C)the location of the seizures; and (5)with respect to other enforcement actions by U.S. Customs and Border Protection—
 (A)the number of criminal aliens who were arrested; and (B)the number of criminal aliens with outstanding warrants.
 (c)Annual reportsThe Under Secretary of Homeland Security for Management, in coordination with the Secretary of Homeland Security and the heads of other Federal Government agencies, shall submit an annual report to the appropriate congressional committees that identifies, for the report year—
 (1)the number of visas granted to married aliens, provided that such alien or his or her spouse was younger than 18 years of age at the time of the marriage, broken down by—
 (A)the country of origin of each spouse; (B)the age of each spouse; and
 (C)the visa categories involving marriage in which a minor is the beneficiary; and
 (2)the percent of individuals who were apprehended by U.S. Customs and Border Protection multiple times during the report year.
					104.Maritime border security review
 (a)Short titleThis section may be cited as the Maritime Border Security Review Act. (b)Maritime border threat analysis (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit a maritime border threat analysis to the appropriate congressional committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)ContentsThe analysis under paragraph (1) shall include an identification and description of— (A)current and potential terrorism and criminal threats posed by individuals and groups seeking to—
 (i)enter the United States through the maritime border; or (ii)exploit border vulnerabilities on the maritime border;
 (B)improvements needed at United States sea ports— (i)to prevent terrorists and instruments of terror from entering the United States; and
 (ii)to reduce criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the maritime border;
 (C)improvements needed with respect to the maritime border— (i)to prevent terrorists and instruments of terror from entering the United States; and
 (ii)to reduce criminal activity related to the maritime border; (D)vulnerabilities in law, policy, cooperation between State, territorial, and local law enforcement, or international agreements that hinder effective and efficient border security, counterterrorism, anti-human trafficking efforts, and the flow of legitimate trade with respect to the maritime border; and
 (E)metrics and performance parameters used by the Department of Homeland Security to evaluate maritime security effectiveness, as appropriate.
 (3)Analysis requirementsIn preparing the analysis under paragraph (1), the Secretary shall consider and examine—
 (A)technology needs and challenges; (B)personnel needs and challenges;
 (C)the role of State, territorial, and local law enforcement in general border security activities; (D)the need for cooperation among Federal, State, territorial, local, and appropriate international law enforcement entities relating to border security;
 (E)the geographic challenges of the maritime border; and (F)the impact and consequences of Hurricanes Harvey, Irma, Maria, and Nate on general border security activities with respect to the maritime border.
 (4)Classified threat analysisTo the extent possible, the Secretary shall submit the analysis required under this subsection in unclassified form. The Secretary may submit a portion of the analysis in classified form if the Secretary determines that such form is appropriate for such portion.
					IIBorder Security Technology Accountability
 201.Short titleThis title may be cited as the Border Security Technology Accountability Act of 2018. 202.Border security technology accountability (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following:
					
						434.Border security technology program management
 (a)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (b)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure that border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring proper program management of border security technology acquisition programs under this section.
 (c)PlanThe Secretary, acting through the Under Secretary for Management, and in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit a plan to the appropriate congressional committees for testing and evaluation, and the use of independent verification and validation resources, for border security technology so that new border security technologies are evaluated through a series of assessments, processes, and audits to ensure—
 (1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (2)the effectiveness of taxpayer dollars. (d)Major acquisition program definedIn this section, the term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following:
					Sec. 434. Border security technology program management..
 203.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this title or the amendments made by this title. This title and such amendments shall be carried out using amounts otherwise available for such purposes.
			IIISecure Mail Initiative
 301.Short titleThis title may be cited as the Strengthening the Department of Homeland Security Secure Mail Initiative Act. 302.DefinitionsIn this title:
 (1)Hold for pickup service; signature confirmation serviceThe terms Hold for Pickup service and Signature Confirmation service refer to the services described in sections 507.3.0 and 503.8.1.1.a, respectively, of the Domestic Mail Manual (or any successor services).
 (2)Immigration examinations fee accountThe term Immigration Examinations Fee Account means the account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)).
 (3)Postal serviceThe term Postal Service means the United States Postal Service. (4)SecretaryThe term Secretary means the Secretary of Homeland Security.
				303.Offering Hold for Pickup and Signature Confirmation services under the Secure Mail Initiative
 (a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary shall provide for an option under the Secure Mail Initiative (or any successor program) under which a person to whom a document is sent under that initiative may elect, except as provided in subsection (e), to have the Postal Service use the Hold for Pickup service or the Signature Confirmation service in delivering the document.
				(b)Fee
 (1)In generalThe Secretary, in accordance with section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), shall require the payment of a fee from a person electing a service under subsection (a), which shall be set at a level that ensures recovery of—
 (A)the full costs of providing all such services; and (B)any additional costs associated with the administration of the fees collected.
 (2)Allocation of fundsOf the fees collected under paragraph (1), the Secretary shall—
 (A)deposit as offsetting receipts into the Immigration Examinations Fee Account the portion representing—
 (i)the cost to the Secretary of providing the services under subsection (a); and (ii)any additional costs associated with the administration of the fees collected; and
 (B)transfer to the Postal Service the portion representing the cost to the Postal Service of providing the services under subsection (a).
 (c)RulemakingThe Postal Service may promulgate regulations that— (1)subject to paragraph (2), minimize the cost of providing the services under subsection (a); and
 (2)do not require the Postal Service to incur additional expenses that are not recoverable under subsection (b).
 (d)Notice of changesThe Postal Service shall notify the Secretary of any changes to the Hold for Pickup service or the Signature Confirmation service.
				(e)Use of private carrier
 (1)In generalIf the Secretary determines that a private carrier that offers substantially similar services to the Hold for Pickup and Signature Confirmation services would provide better service and value than the Postal Service provides under subsection (a), the Secretary may, in accordance with paragraph (2) of this subsection—
 (A)discontinue use of the services of the Postal Service under subsection (a); and (B)enter into a contract with the private carrier under which a person to whom a document is sent under the Secure Mail Initiative (or any successor program) may elect to have the private carrier use one of the substantially similar services in delivering the document.
 (2)RequirementsThe Secretary may not exercise the authority under paragraph (1) unless the Secretary— (A)determines, and notifies the Postal Service, that the private carrier offers services that are substantially similar to the Hold for Pickup and Signature Confirmation services;
 (B)provides for an option under the Secure Mail Initiative (or any successor program) under which a person to whom a document is sent under that initiative may elect a service under paragraph (1)(B);
 (C)requires the payment of a fee from a person electing a service under paragraph (1)(B), which shall be set at a level that ensures recovery of—
 (i)the full cost of contracting with the private carrier to provide all such services; and (ii)any additional costs associated with the administration of the fees collected; and
 (D)deposits the fees collected under subparagraph (C) as offsetting receipts into the Immigration Examinations Fees Account.
 304.ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report to Congress that describes—
 (1)the implementation of the requirements under section 303; (2)the fee imposed under subsection (b) or (e)(2)(C), as applicable, of section 303; and
 (3)the number of times during the previous year that a person used a service under subsection (a) or (e)(1)(B) of section 303.
				IVHiring and Retention
 401.Short titlesThis title may be cited as the U.S. Customs and Border Protection Hiring and Retention Act of 2018 or the CBP HiRe Act. 402.Flexibility in employment authorities (a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:
					
						9702.U.S. Customs and Border Protection employment authorities
 (a)DefinitionsIn this section— (1)the term CBP employee means an employee of U.S. Customs and Border Protection;
 (2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection; (3)the term Director means the Director of the Office of Personnel Management;
 (4)the term rural or remote area means an area within the United States that is not within an area defined and designated as an urbanized area by the Bureau of the Census in the most recently completed decennial census; and
 (5)the term Secretary means the Secretary of Homeland Security. (b)Demonstration of recruitment and retention difficulties in rural or remote areas (1)In generalFor purposes of subsections (c) and (d), the Secretary shall determine, for a rural or remote area, whether there is—
 (A)a critical hiring need in the area; and
 (B)a direct relationship between—
 (i)the rural or remote nature of the area; and (ii)difficulty in the recruitment and retention of CBP employees in the area.
 (2)FactorsTo inform the determination of a direct relationship under paragraph (1)(B), the Secretary may consider evidence—
 (A)that the Secretary— (i)is unable to efficiently and effectively recruit individuals for positions as CBP employees, which may be demonstrated with various types of evidence, including—
 (I)evidence that multiple positions have been continuously vacant for significantly longer than the national average period for which similar positions in U.S. Customs and Border Protection are vacant; and
 (II)recruitment studies that demonstrate the inability of the Secretary to efficiently and effectively recruit CBP employees for positions in the area; or
 (ii)experiences a consistent inability to retain CBP employees that negatively impacts agency operations at a local or regional level; or
 (B)of any other inability, directly related to recruitment or retention difficulties, that the Secretary determines sufficient.
									(c)Direct hire authority; recruitment and relocation bonuses; retention bonuses
								(1)Direct hire authority
 (A)In generalThe Secretary may appoint, without regard to any provision of sections 3309 through 3319, candidates to positions in the competitive service as CBP employees, in a rural or remote area, if the Secretary—
 (i)determines that— (I)there is a critical hiring need; and
 (II)there exists a severe shortage of qualified candidates because of the direct relationship identified by the Secretary under subsection (b)(1)(B) of this section between—
 (aa)the rural or remote nature of the area; and (bb)difficulty in the recruitment and retention of CBP employees in the area; and
 (ii)has given public notice for the positions. (B)Prioritization of hiring veteransIf the Secretary uses the direct hiring authority under subparagraph (A), the Secretary shall apply the principles of preference for the hiring of veterans established under subchapter I of chapter 33.
 (2)Recruitment and relocation bonusesThe Secretary may pay a bonus to an individual (other than an individual described in subsection (a)(2) of section 5753) if—
 (A)the Secretary determines that— (i)conditions consistent with the conditions described in paragraphs (1) and (2) of subsection (b) of such section 5753 are satisfied with respect to the individual (without regard to any other provision of that section); and
 (ii)the position to which the individual is appointed or to which the individual moves or must relocate—
 (I)is a position as a CBP employee; and (II)is in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B) of this section between—
 (aa)the rural or remote nature of the area; and (bb)difficulty in the recruitment and retention of CBP employees in the area; and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (3)Retention bonusesThe Secretary may pay a retention bonus to a CBP employee (other than an individual described in subsection (a)(2) of section 5754) if—
 (A)the Secretary determines that—
 (i)a condition consistent with the condition described in subsection (b)(1) of such section 5754 is satisfied with respect to the CBP employee (without regard to any other provision of that section);
 (ii)the CBP employee is employed in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B) of this section between—
 (I)the rural or remote nature of the area; and (II)difficulty in the recruitment and retention of CBP employees in the area; and
 (iii)in the absence of a retention bonus, the CBP employee would be likely to leave—
 (I)the Federal service; or (II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and
 (B)the individual enters into a written service agreement with the Secretary— (i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and
 (ii)that includes— (I)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (II)the amount of the bonus; and (III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—
 (aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (bb)the effect of a termination described in item (aa). (4)Rules for bonuses (A)Maximum bonusA bonus paid to an employee under—
 (i)paragraph (2) may not exceed 100 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period; and
 (ii)paragraph (3) may not exceed 50 percent of the annual rate of basic pay of the employee as of the commencement date of the applicable service period.
 (B)Relation to basic payA bonus paid to an employee under paragraph (2) or (3) shall not be considered part of the basic pay of the employee for any purpose.
 (5)OPM oversightThe Director shall, to the extent practicable— (A)set aside a determination of the Secretary under this subsection if the Director finds substantial evidence that the Secretary abused the discretion of the Secretary in making the determination; and
 (B)oversee the compliance of the Secretary with this subsection.
 (d)Special pay authorityIn addition to the circumstances described in subsection (b) of section 5305, the Director may establish special rates of pay in accordance with that section if the Director finds that the recruitment or retention efforts of the Secretary with respect to positions for CBP employees in an area or location are, or are likely to become, significantly handicapped because the positions are located in a rural or remote area for which the Secretary has identified a direct relationship under subsection (b)(1)(B) of this section between—
 (1)the rural or remote nature of the area; and (2)difficulty in the recruitment and retention of CBP employees in the area.
								(e)Regular CBP review
 (1)Ensuring flexibilities meet CBP needsEach year, the Secretary shall review the use of hiring flexibilities under subsections (c) and (d) to fill positions at a location in a rural or remote area to determine—
 (A)the impact of the use of those flexibilities on solving hiring and retention challenges at the location;
 (B)whether hiring and retention challenges still exist at the location; and (C)whether the Secretary needs to continue to use those flexibilities at the location.
 (2)ConsiderationIn conducting the review under paragraph (1), the Secretary shall consider— (A)whether any CBP employee accepted an employment incentive under subsection (c) or (d) and then transferred to a new location or left U.S. Customs and Border Protection; and
 (B)the length of time that each employee identified under subparagraph (A) stayed at the original location before transferring to a new location or leaving U.S. Customs and Border Protection.
 (3)DistributionThe Secretary shall submit to Congress a report on each review required under paragraph (1).
								(f)Improving CBP hiring and retention
 (1)Education of CBP hiring officialsNot later than 180 days after the date of the enactment of the CBP HiRe Act, and in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, the Secretary shall develop and implement a strategy to improve education regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees, serving in agency headquarters or field offices, who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area, as well as the retention of current employees.
 (2)ElementsElements of the strategy under paragraph (1) shall include the following: (A)Developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates, as well as the retention of current employees.
 (B)Regular training sessions for personnel who are critical to filling open positions in rural or remote areas.
 (C)The development of pilot programs or other programs, as appropriate, to address identified hiring challenges in rural or remote areas.
 (D)Developing and enhancing strategic recruiting efforts through relationships with institutions of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas.
 (E)Examination of existing agency programs on how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.
 (F)Feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families.
 (G)Feedback from CBP employees, other than new hires, who are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families.
 (H)Evaluation of Department of Homeland Security internship programs and the usefulness of those programs in improving hiring by the Secretary in rural or remote areas.
									(3)Evaluation
 (A)In generalEach year, the Secretary shall — (i)evaluate the extent to which the strategy developed and implemented under paragraph (1) has improved the hiring and retention ability of the Secretary; and
 (ii)make any appropriate updates to the strategy under paragraph (1).
 (B)InformationThe evaluation conducted under subparagraph (A) shall include— (i)any reduction in the time taken by the Secretary to fill mission-critical positions in rural or remote areas;
 (ii)a general assessment of the impact of the strategy developed and implemented under paragraph (1) on hiring challenges in rural or remote areas; and
 (iii)other information the Secretary determines relevant. (g)Inspector General reviewNot later than 2 years after the date of the enactment of the CBP HiRe Act, the Inspector General of the Department of Homeland Security shall review the use of hiring flexibilities by the Secretary under subsections (c) and (d) to determine whether the use of those flexibilities is helping the Secretary meet hiring and retention needs in rural and remote areas.
 (h)Report on polygraph requestsThe Secretary shall report to Congress on the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.
							(i)Exercise of authority
 (1)Sole discretionThe exercise of authority under subsection (c) shall be subject to the sole and exclusive discretion of the Secretary (or the Commissioner, as applicable under paragraph (2) of this subsection), notwithstanding chapter 71.
								(2)Delegation
 (A)In generalSubject to subparagraph (B), the Secretary may delegate any authority under this section to the Commissioner.
 (B)OversightThe Commissioner may not make a determination under subsection (b)(1) unless the Secretary approves the determination.
 (j)Rule of constructionNothing in this section shall be construed to exempt the Secretary or the Director from the applicability of the merit system principles under section 2301.
 (k)SunsetThe authorities under subsections (c) and (d) shall terminate on the date that is 5 years after the date of the enactment of the CBP HiRe Act..
 (b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following:
					9702. U.S. Customs and Border Protection employment authorities..
				VAnti-Border Corruption
 501.Short titleThis title may be cited as the Anti-Border Corruption Reauthorization Act of 2018. 502.Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (Public Law 111–376; 6 U.S.C. 221) is amended by striking subsection (b) and inserting the following:
				
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1) under the following circumstances:
 (1)In the case of a current, full-time law enforcement officer employed by a State or local law enforcement agency, if such officer—
 (A)has served as a law enforcement officer for not fewer than three years with no break in service; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency.
 (2)In the case of a current, full-time Federal law enforcement officer, if such officer— (A)has served as a law enforcement officer for not fewer than three years with no break in service;
 (B)has authority to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation. (3)In the case of an individual who is a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to in subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is 4 years after the date of the enactment of the Anti-Border Corruption Reauthorization Act of 2018..
			503.Supplemental Commissioner authority and definitions
 (a)Supplemental Commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) is amended to read as follows:
					
						4.Supplemental Commissioner authority
 (a)NonexemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (b)ReportThe Anti-Border Corruption Act of 2010 (Public Law 111–376) is amended by adding at the end the following:
					
						5.Reporting requirements
 (a)Annual reportNot later than 1 year after the date of the enactment of the Anti-Border Corruption Reauthorization Act of 2018, and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit a report to Congress that includes, with respect to the reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (c)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by this title, is further amended by adding at the end the following:
					
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term law enforcement officer under section 8331(20) or 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Courts-Martial, pursuant to Army Regulation 635–200 chapter 14–12.
 (3)Tier 4; Tier 5The terms Tier 4 and Tier 5, with respect to background investigations, have the meanings given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. VIKeeping Families Together While Enforcing the Law 601.Short title This title may be cited as the Keep Families Together and Enforce the Law Act.
			602.Family unification
 (a)In generalSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:
					
						(e)Protective custody of arriving alien children accompanied by parents
 (1)In generalNotwithstanding any other provision of law, including section 3142 of title 18, United States Code, any judicial determination (including any judicial determination made in Flores v. Sessions et. al., (9th Cir. July 5, 2017; C.D. CA. July 24, 2015)), consent decree, or settlement agreement issued before the date of enactment of the Keep Families Together and Enforce the Law Act, and section 236.3 of title 8, Code of Federal Regulations (or a successor regulation), the Secretary of Homeland Security shall not use any appropriated funds or be required to implement the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK, (commonly known as the “Flores settlement agreement”) in the case of an alien child under the age of 18 years who is—
 (A)accompanied by a parent; and (B)(i)apprehended at or near the international border of the United States; or
 (ii)seeking admission to the United States at a port of entry. (2)Family unit residential centers (A)In generalExcept as provided in subparagraph (B), the Secretary of Homeland Security shall temporarily house an alien child under the age of 18 years described in paragraph (1) together with the parent of the child in a family residential center maintained by the Secretary of Homeland Security during the pendency of civil or criminal proceedings.
 (B)ExceptionThe Secretary of Homeland Security shall not temporarily house an alien child described in subparagraph (A) in the manner described in that subparagraph if the Secretary of Homeland Security—
 (i)is unable to verify that an individual accompanying the alien child is the parent of the alien child;
 (ii)determines that the accompanying parent of the alien child— (I)has a violent criminal history; or
 (II)has committed or been convicted of— (aa)an aggravated felony under section 101(a)(43);
 (bb)a crime involving the attempted use of physical force or threatened use of a deadly weapon; (cc)an assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code); or
 (dd)an offense described in section 212(a)(2) or 237(a)(2); (iii)determines that the alien child is or has been a victim of domestic abuse or sexual abuse; or
 (iv)the alien child is— (I)a victim of trafficking;
 (II)at risk of becoming a victim of trafficking; (III)in danger of abuse or neglect at the hands of the accompanying parent of the alien child; or
 (IV)a danger to himself or herself or to others. (C)Conditions for custodyThe Secretary of Homeland Security shall ensure that each—
 (i)family residential facility is secure and safe; and (ii)alien child and accompanying parent at a family residential facility has—
 (I)suitable living accommodations; (II)access to drinking water and food;
 (III)medical assistance in case of emergencies; and (IV)any other service necessary for the adequate care of a minor child.
										(3)Protective custody of accompanied alien children ineligible for  housing in a family residential
 centerIf an alien child described in paragraph (1) may not be housed with the accompanying parent of the alien child in a family residential center under paragraph (2)(A), the alien child shall be treated as an unaccompanied alien child under the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232 et seq.).
 (4)Prioritization of accompanied minor and family unit proceedingsTo the maximum extent practicable, the Secretary of Homeland Security and the Attorney General shall prioritize civil and criminal proceedings and decisions on requests for relief from removal of accompanied alien children and families who are in custody under this subsection..
 (b)Family residential facilitiesThe Secretary of Homeland Security shall enter into one or more interagency agreements with the Attorney General to secure additional family residential centers to house accompanied alien children and parents of such children under section 235(e) of the Immigration and Nationality Act during the pendency of civil or criminal proceedings.
 (c)ApplicabilityThe amendments made by this Act shall apply regardless of the date on which an action giving rise to the admissibility or custody of the accompanied child or parent occurs.
				603.Additional family residential center capacity
 (a)Detention spaceThe Secretary of Homeland Security shall acquire or construct sufficient detention space to accommodate the number of families detained in accordance with section 235(e)(2) of the Immigration and Nationality Act, as amended by section 602(a).
 (b)Family residential bedsThe Secretary of Homeland Security shall increase the number of available family residential beds by not less than 1,000, compared to the number of such beds available on the date of the enactment of this Act.
 604.Emergency immigration judge resourcesThe Attorney General shall increase the number of immigration judge teams by not less than 225, as compared to the number of immigration judge teams on the date of enactment of this Act, including for the purpose of conducting prioritized proceedings for accompanied alien children and families—
 (1)apprehended at or near the southwest border of the United States; or (2)who are seeking admission to the United States at a port of entry.
				